Opinion by
Mr. Justice McIver,
This appeal only questioned the correctness of a concurrent finding of fact by referee and Circuit Judge. In affirming the judgment of the Circuit Court (Fraser, J.), this court say: “Where there is a manifest conflict of testimony, this court will rarely, if ever, disturb the conclusion reached by the Circuit Judge, especially where, as in this case, the same conclusion has been reached by the referee, who had the advantage of hearing the testimony of the witnesses and observing their manner while on the stand. There being such conflict in the testimony, the conclusion reached below certainly cannot be said to be without any testimony to support it, nor can we say that it is opposed to the manifest weight of the evidence.”
*608July 17, 1889.
J. T. Johnson, for appellant. JE. B. Gary, contra.